                      Case 1:18-mj-06308-MPK Document 1 Filed 10/03/18 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No.
                           John Doe                              )                 18-MJ-6308-MPK
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    12/30/16                  in the county of                Essex            in the
                       District of       Massachusetts       , the defendant(s) violated:

            Code Section                                                   Offense Description
42 U.S.C. 1383a(a)(1)                        Knowingly and willfully made or caused to be made a false statement or
                                             representation of a material fact in an application for Social Security benefits.

18 U.S.C. 1028A                              Knowingly transferred, possessed and used, during and in relation to any
                                             felony violation enumerated in 18 U.S.C. 1028A(c), and without lawful
                                             authority, a means of identification of another person.



         This criminal complaint is based on these facts:
See attached Affidavit of Special Agent Kyle Zgraggen, Social Security Administration, Office of Inspector General.




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                Kyle Zgraggen, Special Agent, SSA-OIG
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:       October 3, 2018
                                                                                               Judge’s signature

City and state:                   Boston, Massachusetts                       Hon. M. Page Kelley, U.S. Magistrate Judge
                                                                                             Printed name and title
